DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.

Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. 

Applicant argues “Richards does not disclose the recited fixed time delay element comprised within a roadside unit as claimed”.  Examiner respectfully disagrees and respectfully submits the claim recites an optional “fixed or known” and the “known” time delay used to determine distance is disclosed in the cited portion of Richards appears to disclose the claims.  

Applicant further argues “it is not possible to use a triangulation measurement method using only two devices”, however, there is no requirement in the claims for only two devices and .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavaler et al. (US 9418551 B2) in view of Richards (US 6163336)

Regarding Claim 21, Kavaler discloses a parking management system, comprising: a roadside unit having a vehicle occupancy sensor with a zone of detection that corresponds to an individual parking space [Kavaler: FIG. 12D], the roadside unit comprising: the vehicle occupancy sensor configured to sense an occupancy condition of a parking space in its zone of detection [Kavaler: FIG. 12D]; an antenna configured to facilitate communication between the roadside unit and one or more of gateways, cellular towers, servers, or parking meters [Kavaler: FIG. 3C: 300-2]; an in-vehicle device comprising an in-vehicle transceiver and configured to communicate with the roadside unit [Kavaler: Claim 1], wherein the roadside unit and in-vehicle device comprises a fixed or known time delay element [Kavaler: Col. 22, l. 66, through Col. 23, l. 3: In some embodiments, the repeaters may also maintain a local clock count that may be used to synchronize their transmissions to the access point and control a time delay in sending transmissions to specific sensors]; and a guidance display configured to indicate a [Kavaler: Col. 12, ll. 46-50: The determination of the vehicle 12 parking in multiple parking spots 20 may involve interactions with more than one parking sensor 200.  The parking session 150 may further include more than one of the parking spot 20 identifications to indicate that the vehicle 12 is parked in more than one of the parking spots 20.  The determination of the vehicle 12 parking in multiple parking spots 20 may involve interactions with more than one parking sensor 200 as shown in FIG. 1C and FIG. 1D, and represented by an example of the parking session 150 as shown in FIG. 1E].
Kavaler may not explicitly disclose the fixed or known time delay element being configured to determine the distance between the roadside unit and the in-vehicle device based on a fixed or known time delay.
However, Richards discloses a fixed or known time delay element, the fixed or known time delay element being configured to determine the distance between the roadside unit and the in-vehicle device based on a fixed or known time delay in synchronization with the roadside unit and the in-vehicle device [Richards: Col. 5, ll. 43-55: A second approach is to use acoustic range finding from several different locations on the display unit and utilising triangulation to find the position of the viewer's head.  A system based upon four ultrasonic transducers, one on each corner of the 3D display, would operate as follows.  One transducer is used to transmit a pulse, the other three transducers are set to receive the echoes from this pulse.  The first pulse that is received (from the closest object) should be from the viewer's nose.  By knowing the time delay between the sending of the pulse and when it was received by each sensor, the distance to the object (from each sensor) can be determined and a triangulation method used to locate this point in space].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the triangulation via time delay of Richards with the parking assistance system of Kavaler in order to utilize position determination methods similar to those used by GPS satellites, improving accuracy and usability of location determination and sharing systems.

Claims 1, 3, 5, 6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavaler et al. (US 9418551 B2) in view of Nath et al. (US 2008/0158010 A1), and Richards (US 6163336).

Regarding Claim 1, Kavaler discloses a parking management system, comprising: a roadside unit having a vehicle occupancy sensor with a zone of detection that corresponds to an individual parking space [Kavaler: FIG. 12D], the roadside unit comprising: the vehicle occupancy sensor comprising a radar or an infrared sensor with a transmit burst less than 10 ns in duration [Kavaler: Col. 34, ll. 33-35: 4ns], the sensor comprising a power conserving cycle such that the sensor is placed in a predetermined power state [Kavaler: Col. 5, ll. 47-48: requiring that a micro-radar use power in a frugal manner]; a first transceiver having a first radiating element configured to substantially radiate towards the individual parking space and that is configured to communicate with an in- vehicle transceiver [Kavaler: FIG. 3C: 350, 300-1]; a second antenna configured to substantially radiate in a direction of one or more gateways, cellular towers, or parking meters, the direction supporting communication between the second antenna and the one or more of gateways, cellular towers, servers, or parking meters [Kavaler: FIG. 3C: 300-2]; a fixed or known time delay element configured to measure distance between the roadside unit [Kavaler: Col. 34, ll. 36-45; and Col. 7, ll. 21-25] and a guidance display showing a representation of the occupancy condition of one or more parking spaces, wherein the guidance display is updated based on occupancy information collected by the roadside unit [Kavaler: Col. 12, ll. 12-15: The OBD 100 may be configured to signal a person and/or a processor 170 that a parking session 150 has started as shown in FIG. 2G. The OBD 100 may be configured to display additional information for the person].
Kavaler may not have disclosed the sensor comprising a power conserving cycle such that the sensor is placed in a predetermined power state based on an evaluation of a received signal, the received signal being based on a vehicle occupancy condition associated with the zone of detection; and the measured distance between the roadside unit and the in-vehicle device  based on a fixed or known time delay. 
However, Nath discloses the sensor comprising a power conserving cycle such that the sensor is placed in a predetermined power state based on an evaluation of a received signal, the received signal being based on a vehicle occupancy condition associated with the zone of detection [Nath: ¶ [0050]: FIG. 5(a)-5(h) represent a flowchart of an exemplary process, in which T.I.P.P.S.  mounted inside the parking meter initiates the process 601 to detect the presence of a vehicle in the metered zone.  To lower power consumption, T.I.P.P.S.  is programmed to go into a sleep mode 600 if there is no activity in the metered zone.  If there is no vehicle sensed in the metered zone, T.I.P.P.S.  waits for "n" seconds 602 and goes back to sleep mode 600.  If the presence of a vehicle is detected in the metered zone, T.I.P.P.S.  initiates broadcasting a unique T.I.P.P.S.  identifying number 603].

However, Richards discloses the measured distance between the roadside unit and the in-vehicle device is based on a fixed or known time delay [Richards: Col. 5, ll. 43-55: A second approach is to use acoustic range finding from several different locations on the display unit and utilising triangulation to find the position of the viewer's head.  A system based upon four ultrasonic transducers, one on each corner of the 3D display, would operate as follows.  One transducer is used to transmit a pulse, the other three transducers are set to receive the echoes from this pulse.  The first pulse that is received (from the closest object) should be from the viewer's nose.  By knowing the time delay between the sending of the pulse and when it was received by each sensor, the distance to the object (from each sensor) can be determined and a triangulation method used to locate this point in space].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the power management of Nath with the frugal power using parking system of Kavaler in order prolong life and reduce consumption of a remote system as well as the triangulation via time delay of Richards in order to utilize position determination methods similar to those used by GPS satellites, improving accuracy and usability of location determination and sharing systems.

Regarding Claim 3, Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kavaler in view of Nath, and Richards discloses further comprising: an in-vehicle device, having a battery operated RF transceiver, the in-vehicle device being configured [Kavaler: FIG. 1C; FIG. 3E; and Col. 11, ll. 19-65].

Regarding Claim 5, Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kavaler in view of Nath, and Richards discloses wherein the roadside unit includes a radar sensor for the vehicle occupancy sensor comprising an antenna radiating element mounted within a parking meter mechanism or housing located proximate the parking space that is configured to substantially radiate towards at least one of one or more zones of the parking space or its adjacent areas [Kavaler: FIG. 3B: 200; FIG. 12C].

Regarding Claim 6, Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kavaler in view of Nath, and Richards discloses wherein the first radiating element comprises a plurality of antenna elements used for directional communications with the in- vehicle device [Kavaler: FIG. 12A].

Regarding Claim 8, Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kavaler in view of Nath, and Richards discloses wherein the in-vehicle device comprises at least one of a visual and auditory indicator for a vehicle operator indicating at least one of communications and range information with the roadside unit [Kavaler: Col. 12, ll. 3-5: The OBD 100 may be configured to determine its range from the parking sensor 200, the access point 350 and/or another OBD 100 to at least partly determine the parking position], the in-vehicle device further comprising at least one controller to perform one or more actions [Kavaler: FIG. 14: 3000].

Regarding Claim 9, Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kavaler in view of Nath, and Richards discloses wherein the roadside unit is mounted on a pole, coupled with a parking meter by at least one of wired or wireless means, mounted at or under the road surface in a subterranean configuration, or mounted on a curb [Kavaler: FIG. 3A: Pole 210].

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavaler in view of Nath, and Richards as applied to claim 1 above, and further in view of Jones et al. (US 2012/0285790 A1).

Regarding Claim 2, Kavaler in view of Nath, and Richards discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kavaler in view of Nath, and Richards discloses an imaging camera system, including at least one imaging sensor, for collecting evidence of parking violations, such that first evidence of a parking violation is generated using data derived from the vehicle occupancy sensor, and second evidence of the parking violation is generated using the imaging camera system [Nath: ¶ [0011]: In another embodiment of the invention, one or more of the intelligent parking enforcement devices optionally senses idling vehicles whether stationary or parked in a metered zone, tracks traffic volume and flow, provides time-lapse and full motion real time images, and/or self-generates a summons during the commission of a violation without human intervention].
Kavaler in view of Nath, and Richards may not explicitly disclose at least one imaging sensor that has an area of coverage associated with a plurality of parking spaces.
However, Jones discloses at least one imaging sensor that has an area of coverage associated with a plurality of parking spaces [Jones: ¶ [0134]: FIG. 18 shows controller 200 communicably coupled to a camera module, shown including a first camera 272 and a second camera 274, each associated with one of the single-space meters.  Cameras 272 and 274 are configured to capture image data of the vehicle located in the parking spot associated with each meter, and specifically may be configured to obtain an image of the license plate of each vehicle located in each parking spot.  This information may then be communicated to parking management system 18 for processing and for use related to an enforcement activity (e.g., the mailing of a parking ticket directly to the owner of the vehicle if parking regulations were violated].
It would have been obvious to one having ordinary skill in the art to combine the parking management system of Kavaler in view of Nath, and Richards with the multi-space coverage of a single sensor of Jones in order to more efficiently perform parking monitoring.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavaler in view of Nath, and Richards as applied to claim 1 above, and further in view of Genc et al. (US 2013/0057686 A1).

Regarding Claim 4 Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Kavaler in view of Nath, and Richards may not explicitly disclose wherein the vehicle occupancy sensor is mounted on a mobile platform or a vehicle that can be parked at the side of a road.
However, Genc discloses wherein the vehicle occupancy sensor is mounted on a mobile platform or a vehicle that can be parked at the side of a road [Genc: Abstract; and ¶ [0002]: it relates to applying image processing in collaborative mobile sensing platforms to detect vacant parking spots].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the in vehicle device communication of Genc with the parking management systems of Kavaler in view of Nath, and Richards in order utilize crowd source data, improving real-time updates using already available resources.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavaler in view of Nath, Richards, and Jones as applied to claim 2 above, and further in view of Ratnakar (US 2006/0152349 A1).

Regarding Claim 7, Kavaler in view of Nath, Richards, and Jones discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Kavaler in view of Nath, Richards, and Jones does not explicitly disclose further comprising a list of unique vehicle identifiers to deny or give differential handling of the vehicle 
However, Ratnakar discloses further comprising a list of unique vehicle identifiers to deny or give differential handling of the vehicle information, including wirelessly alerting authorities in case of a stolen or scofflaw vehicle, and the list being capable of remotely wirelessly being updated from a backend computer and being associated with the imaging camera system [Ratnakar: ¶ [0038]: The smart parking meter (100) can be very helpful in locating vehicles wanted by law enforcement agencies, such as stolen vehicles, vehicles involved in unlawful activities and the like.  A central control station has access to data from all smart parking meters within its network.  The network of the central control station can be city wide, county wide, state wide, countrywide or can cover any desired geographic area.  The central control station has a master database that contains all information obtained from all smart parking meters, both real time and past.  ID of the vehicle wanted by a law enforcement agency is entered into the computer system at the central control station; which then matches it with the master database contained therein.  The central computer system has means to determine whether the wanted vehicle is presently parked in a parking stall within its network, and if so, it can determine its exact location.  If the vehicle is presently not parked within the network, the computer system at the central controls station has means to determine if the said vehicle was parked in a parking stall within its network in the past.  This is helpful to the law enforcement agencies in determining the general location of the said vehicle during a specified time period.  According to another method, all smart parking meters within the network of the central control station are fed with the ID of the wanted vehicle.  When a smart parking meter (100) identifies the wanted vehicle in its parking stall, it alerts the central control station.  The central control station determines the exact location of the said smart parking meter (100) and alerts law enforcement personnel.  Alternatively, the smart parking meters can be programmed to alert law enforcement personnel directly.  It can also be programmed to give a visual and/or audio alarm when it detects a wanted vehicle to notify a near by law enforcement personnel].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the parking management systems of Kavaler in view of Nath, Richards, and Jones with the vehicle registry system of Ratnakar in order to better and more accurately resolve parking violations being detected.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavaler in view of Nath, and Richards as applied to claim 3 above, and further in view of Ratnakar (US 2006/0152349 A1).

Regarding Claim 10, Kavaler in view of Nath, and Richards disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Kavaler in view of Nath, and Richards do not explicitly disclose wherein a unique vehicle identifier is obtained from the in-vehicle device and is used to send location based information to a driver through an in-car navigation device or portable electronic device associated with the driver, using SMS, email, or other data transmissions, the information comprising guidance, location related information, parking related information, and promotional media.
[Ratnakar: ¶ [0038]: The smart parking meter (100) can be very helpful in locating vehicles wanted by law enforcement agencies, such as stolen vehicles, vehicles involved in unlawful activities and the like.  A central control station has access to data from all smart parking meters within its network.  The network of the central control station can be city wide, county wide, state wide, countrywide or can cover any desired geographic area.  The central control station has a master database that contains all information obtained from all smart parking meters, both real time and past.  ID of the vehicle wanted by a law enforcement agency is entered into the computer system at the central control station; which then matches it with the master database contained therein.  The central computer system has means to determine whether the wanted vehicle is presently parked in a parking stall within its network, and if so, it can determine its exact location.  If the vehicle is presently not parked within the network, the computer system at the central controls station has means to determine if the said vehicle was parked in a parking stall within its network in the past.  This is helpful to the law enforcement agencies in determining the general location of the said vehicle during a specified time period.  According to another method, all smart parking meters within the network of the central control station are fed with the ID of the wanted vehicle.  When a smart parking meter (100) identifies the wanted vehicle in its parking stall, it alerts the central control station.  The central control station determines the exact location of the said smart parking meter (100) and alerts law enforcement personnel.  Alternatively, the smart parking meters can be programmed to alert law enforcement personnel directly.  It can also be programmed to give a visual and/or audio alarm when it detects a wanted vehicle to notify a near by law enforcement personnel].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the parking management systems of Kavaler in view of Nath, and Richards with the vehicle registry system of Ratnakar in order to better and more accurately resolve parking violations being detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482